Citation Nr: 1217749	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the lower legs and feet, manifested by varicose veins and/or poor circulation, claimed as secondary to the Veteran's service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to March 1971, including service in the Republic of Vietnam from January 1970 to March 1971.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing has been associated with the claims folder.

This is the third time that this issue has come before the Board.  When this case was previously before the Board in November 2009 and January 2011, the Board remanded the Veteran's claim for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained below, however, the Board has determined that another remand is necessary.  Thus, it is premature to discuss whether the RO and AMC have complied with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim, unfortunately, requires another remand before the Board may issue a decision.  

In its previous remands, the Board had directed that the Veteran undergo VA examinations in order to determine the etiology of the Veteran's claimed condition.  Those examinations have been completed. 

The Veteran sent VA a letter in February 2012 explaining that he was scheduled for tests at the Tampa VA Medical Center, and that he believed that the results of these tests would be relevant to his appeal.  The Veteran then asked that VA withhold further action on his appeal until after this treatment.

By the time that the Veteran sent his letter, however, his claims file had already been sent to the Board.  The treatment records that the Veteran mentions are thus not in his claims folder.  

Pursuant to VA's duty to assist, VA has a duty to obtain records in the custody of a Federal department or agency, including VA treatment records.  38 C.F.R. § 3.159(c)(2) (2011).  Here, as the Veteran has referenced treatment at a VA facility and these treatment records have not been associated with his claims file, the Board must remand the Veteran's claim in order that these records may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA treatment records dated from February 2011 and thereafter should be obtained and associated with his claims folder.  

2.  After this development has been completed, then the RO must forward the claims file to the examiner who conducted the June 2010 VA examination or who offered the March 2011 addendum to that examination (or to any suitable substitute if either individual is unavailable) for an addendum.  Regardless of who offers the opinion, in light of the records cited by the Veteran, the examiner should state whether the additional evidence obtained affects the obtained opinion regarding whether the Veteran's varicosities in his legs are aggravated by his service-connected diabetes mellitus or the peripheral neuropathy of the right and left lower extremities.  This addendum should acknowledge the Veteran's statements, and must be accompanied by a complete rationale.   

3.  The Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

